720 S.E.2d 390 (2012)
PORTFOLIO RECOVERY ASSOCIATES, LLC
v.
Richard E. FREEMAN.
Richard Freeman, on behalf of himself and all others similarly situated, Counterclaimant
v.
Portfolio Recovery Associates, LLC, Defendant to Counterclaim.
No. 511P11.
Supreme Court of North Carolina.
January 26, 2012.
J. Jerome Hartzell, Raleigh, for Freeman, Richard E.
*391 Caren D. Enloe, Durham, for Portfolio Recovery Associates, LLC.
Christopher W. Madel, for Portfolio Recovery Associates, LLC.
Carlene M. McNulty, for Freeman, Richard E.

ORDER
Upon consideration of the petition filed on the 22nd of November 2011 by Defendant and Counterclaimants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."